Citation Nr: 0914697	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
arthroplasty, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to 
March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Veteran appeared before the undersigned Veterans Law 
Judge in February 2009 and delivered sworn testimony via 
video conference hearing in Wichita, Kansas.

In February 2009 the Veteran submitted additional evidence to 
VA accompanied by a waiver of initial consideration by the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By rating action in June 1976, service connection for left 
knee disability was established and a 10 percent rating was 
assigned.  An August 2006 rating decision increased the 
rating for the left knee to 20 percent disabling, effective 
June 1, 2006.

On August 11, 2006, the Veteran underwent left knee 
arthroplasty.  Following receipt of the Veteran's August 31, 
2006 claim for convalescence compensation for left knee 
surgery, a November 2006 rating decision assigned a temporary 
total evaluation under 38 C.F.R. § 4.30 for surgery required 
to treat the service-connected left knee disability, 
effective August 11, 2006 through September 30, 2007.  
Effective October 1, 2007, a 30 percent rating was assigned.

In December 2006 the Veteran expressed disagreement with the 
30 percent rating assigned by the November 2006 RO decision, 
asserting that the rating should be higher than 30 percent 
due to his left knee pain.

The Veteran asserts that he is entitled to a rating in excess 
of 30 percent for his service-connected left knee disability.  
As noted, the 30 percent rating is effective from October 1, 
2007.  A review of the claims file reveals that there are no 
clinical findings of the left knee during the pertinent 
period on appeal, i.e., subsequent to October 1, 2007.  In 
this regard, it appears that the Veteran last underwent a VA 
evaluation of the left knee in August 2007.

The Board also notes that the Veteran has essentially stated 
(February 2009 written statement and February 2009 Board 
hearing transcript, page 3) that his left knee has worsened 
since the August 2007 VA evaluation.  Further, the Veteran 
appeared to indicate (February 2009 Board hearing transcript, 
page 6) that he was receiving ongoing VA treatment for his 
left knee disability.  Such records do not appear to be 
associated with the claims file.

Based on the foregoing, the Board finds that the Veteran 
should be afforded the appropriate VA examination to rate his 
service-connected let knee disability, and the AOJ should 
also obtain the Veteran's VA treatment records pertaining to 
his left knee.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records pertaining to 
examination or treatment the Veteran 
received for his left knee disability not 
already of record, in particular dated 
from October 1, 2007, should be secured 
and associated with the claims file.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected left knee disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  The AOJ should then readjudicate the 
issue of entitlement to an increased 
rating for residuals of left knee 
arthroplasty, currently rated as 30 
percent disabling.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





